Title: To James Madison from Jedidiah Morse, 28 February 1792
From: Morse, Jedidiah
To: Madison, James


Sir,Charlestown Feby. 28th. 1792
The sales of the first Editn. of my Geogy. being completed, I expect to put to press a second in the course of the Spring. A wish to render it as accurate & unexceptionable as possible, induces me Sir, to use the freedom to enclose you my former Acct. of Virginia, & to request you to be at the pains to peruse it with your pen, & note such corrections, & suggest such hints as you may think proper. It is impossible for an individual to be acquainted personally with all the changes & improvements, whh are continually making in the different States. The remarks of your colleagues would also be acceptable.
I hope, sir, the nature of my request will induce you to excuse the liberty I have taken in sollicking your assistance; & your compliance will confer a great obligation on, Sir, your very respectful & obdt servt
Jedh Morse
